              Case 2:20-cr-00222-RAJ Document 21-2 Filed 12/23/20 Page 1 of 1




 1                                                      THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7
     UNITED STATES OF AMERICA,                         )   No. CR20-222-RAJ
 8                                                     )
                     Plaintiff,                        )
 9                                                     )   (PROPOSED) ORDER GRANTING
                v.                                     )   MOTION TO REVIEW AND REVOKE
10                                                     )   DETENTION ORDER
     JASON DESIMAS,                                    )
11                                                     )
                     Defendant.                        )
12                                                     )
13          THE COURT has considered Mr. DeSimas’s motion to review and revoke the
14   Magistrate Judge’s detention order, the government’s response, and all the records and
15   files in this case.
16          IT IS NOW ORDERED that the motion is GRANTED. This matter is hereby
17   remanded to the Magistrate Judge to direct Mr. Desimas’s release on the least
18   restrictive bond conditions necessary.
19          DATED this ___ day of ___________________ 2020.
20
21
                                                      _______________________________
22                                                    RICHARD A. JONES
                                                      UNITED STATES DISTRICT JUDGE
23
     Presented by:
24
     s/ Sara Brin
25   Assistant Federal Public Defender
26   Attorney for Jason DeSimas


                                                                    FEDERAL PUBLIC DEFENDER
       ORDER GRANTING MOTION TO REVIEW                                 1601 Fifth Avenue, Suite 700
       AND REVOKE DETENTION ORDER                                        Seattle, Washington 98101
       (United States v. DeSimas, CR20-222-RAJ) - 1                                 (206) 553-1100
